Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Male Age 45 Standard Nonsmoker End of Year Beginning of Premium Tax Cost of Investment Accumulated Year the Year AV Premium Charge Policy Fee Insurance Income Value 1 3,000.00 90.00 1,949.55 2 3,000.00 90.00 3,804.57 3 3,000.00 90.00 5,562.63 4 3,000.00 90.00 7,221.34 5 3,000.00 90.00 8,773.57 End of year 5 cash surrender value minus 2,565.00 Surrender charge for a 45 year old male nonsmoker is $2.00 + $8.26 $10.26 per 1000 of face amount (10.26 x 250 2,565.00)
